DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to the communications filed on 1 December 2021.  Claims 1-7, 9-17 and 19-21 are pending.
Claims 1-7, 9-17 and 19-21 are allowed.
The following is an examiner's statement of reasons for allowance:
	All pending claims 1-7, 9-17 and 19-21 have been carefully considered. The prior arts fails to show individually or in combination all the features recited in as recited in the independent claims 1 and 11.
	Specifically, the prior art fails to teach or suggest, in part, "determining, by the scroll manager, a second dimension of an entirety of the webpage based at least on a dimension of each of a plurality of elements of the webpage and an overlap between at least two of the plurality of elements, prior to loading one or more of the plurality of elements in any other portion besides the first portion of the webpage stored onto a storage of the computing device" as recited in the claims as described in claim 1.
	Independent claim 11 recites subject matter analogous to that of independent claim 1 as discussed above. Accordingly, at least based on the above distinctions, the Examiner submits that claims 1 and 11 are patentable over the combination of the cited references. At least by virtue of their dependency, the Examiner submits that the remaining claims are also patentable over the combination of the cited references. Accordingly, claims 1-7, 9-17 and 16-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173

/TADESSE HAILU/Primary Examiner, Art Unit 2173